Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 39 objected to because of the following informalities:  It appears claim 39 was intended to be canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-25, 27-28, 35 and 38 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 3,997,028).

Regarding claim 21, LOPEZ discloses a serving module, comprising: 
a tray (16); 
a main body (10) having a tray receiving space configured to accommodate the tray therein (Fig.1), the main body having a tray entrance in communication with the tray receiving space (Fig.1); 
a tray mover (18/22) configured to move at least a portion of the tray through the tray entrance or move an entirety of the tray into the tray receiving space (Fig.1), the tray mover being connected to the tray (Fig.2); 
a door (24) configured to open and close the tray entrance; and 
a door driver (20) connected to the door to open and close the door; and 
a controller (42) configured to control the tray mover and the door driver (Col.2, lines 44+), wherein the controller is configured to control the tray mover to operate in a serving mode after the door is opened by the door driver, and wherein the serving mode is a mode in which the tray mover moves the tray to a serving position (Col.2, lines 28+).

Regarding claim 22, LOPEZ discloses the main body includes: 
a base (beveled bottom portion of 10, Fig.2); 
a supporter (right side of 10, Fig.2) at the base, the supporter having a lower portion connected to the base and an upper portion spaced from the base (Fig.2); 
an inner case (inner space, Fig.2) coupled to the supporter, the inner case defining the tray receiving space (Fig.2); and 
an upper plate (Fig.2, bracket at top of supporter) coupled to the upper portion of the supporter.

Regarding claim 24, LOPEZ discloses 
an outer light emitter (54) located on the upper plate; 
a top cover covering the upper plate and the outer light emitter, the top cover including a light transmitting portion at one side thereof (52); and 
an outer window (Col.2, line 53) located in the light transmitting portion to transmit light emitted from the upper light emitter.

Regarding claim 25, LOPEZ discloses an outer cover (28) covering the supporter, the inner case, the tray mover, and the door driver (Fig.2).

Regarding claim 27, LOPEZ discloses the tray mover includes: 
a tray motor (Col.2, line 26) located on the main body; 
a driving link (18) connected to the tray motor; and 
a driven link (22) connected to the driving link.

Regarding claim 28, LOPEZ discloses the tray mover includes a tray carrier (18) to support the tray.

Regarding claim 35, LOPEZ discloses a robot, comprising: 
a serving module (16, 24, 50, Fig.1), the serving module including: 
a tray (16); 
a main body (28, Fig.1) having a tray receiving space configured to accommodate the tray therein (Fig.1), the main body having a tray entrance in communication with the tray receiving space (Fig.1); 
a door (24) configured to open and close the tray entrance; and 
a door driver (20) connected to the door to open and close the door; and 
a mover (18/22) to transport the serving module, the mover including: 
a support plate (floor, Fig.2) on which the serving module is mounted; and 
a display (54) located above the support plate; 
wherein the serving module further includes a tray mover (18/22) configured to move at least a portion of the tray through the tray entrance or move an entirety of the tray into the tray receiving space (Figs.1-2), and the tray mover is connected to the tray (Fig.2), wherein at least one of the mover or the serving module includes a controller (42) configured to control the tray mover and the door driver (Col.2, lines 44+), wherein the controller is configured to control the tray mover to operate in a serving mode after the door is opened by the door driver (Col.2, lines 28+), and wherein the serving mode is a mode in which the tray mover moves the tray to a serving position (Figs.1-2).

Regarding claim 38, LOPEZ discloses the tray (16) is provided in plurality (Fig.1), and wherein the door, the door driver, and the tray mover are provided in plurality to correspond to each tray of the plurality of trays (Figs.1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 23 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Pleasants et al (US Pub App 2018/0158317).

Regarding claim 23, LOPEZ discloses 
an inner cover (30) located on an upper portion of the inner case; 
an inner window (58) facing the inner light emitter, the inner window located in the inner cover (Fig.2).

LOPEZ does not further specifically disclose an inner light emitter located on the inner cover.
Pleasants teaches a door opening device that triggers a door which has an interior light which may be powered on when the door is opened (Para.27).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ, as modified above, further in view of Pleasants to include an inner light in order to help the user’s vision.

Regarding claim 26, LOPEZ further teaches an inner light to emit light into the tray receiving space when the door is opened (Pleasants Para.27).

Claims 29 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Aeppli (US Pub App 2014/0190286).

Regarding claim 29, LOPEZ does not further specifically disclose the door driver includes: 
a door motor located on the main body (Col.2, line 26).
LOPEZ does not further specifically disclose 
a driving pulley connected to the door motor; 
a driven pulley spaced apart from the driving pulley; 
a belt wound around the driving pulley and the driven pulley; 
a rotor connected to the driven pulley; and 
a rotor supporter configured to rotatably support the rotor, the door being connected to the rotor.
Aeppli teaches a door drive with a pulley system with driving and driven pulleys (2, 34), belt (40), rotor (Para.22,37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Aeppli to include an alternate door drive since it is known to be a simple machine which provides high force output.

Regarding claim 30, LOPEZ further suggests by the taught combination the door driver includes a sliding guide on the rotor supporter (Aeppli Para.37) to guide a linear movement of the tray (Lopez Figure 1).

Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Norman (US Pub App 2019/0105120).

Regarding claim 40, LOPEZ does not further specifically disclose at least one of the mover or the serving module includes: 
an authenticator configured to authenticate a customer who ordered an article on the tray; and 
the controller is configured to, upon authentication by the authenticator: control the door driver to open the door; and control the tray mover to operate in the serving mode.

Norman teaches a cart having a chassis wherein an authenticator (82) is used to authenticate a customer who ordered an article on the tray and wherein the doors may be controlled to open using various unlocking means (Para.10, 57).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Norman to have an authenticator used to authenticate a customer who ordered an article on the tray and allow the doors to be controlled to open using various unlocking means in order to increase security.

Response to Arguments
Applicant's arguments filed 5/17/2022 with respect to the 102 and 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending that the previously made rejection does not disclose a controller configured to control the tray mover and the door driver, wherein the controller is configured to control the tray mover to operate in a serving mode after the door is opened by the door driver, and wherein the serving mode is a mode in which the tray mover moves the tray to a serving position, inasmuch as Applicant had claimed this feature, it is disclosed by Lopaz.  And as such, any arguments pertaining to this element are considered nonpersuasive.  As can best be seen in figures 1 and 2 and Col.2, lines 28+, Lopez discloses a driver that opens a door and a tray which then (after the door is opened) moves into a serving position.

Allowable Subject Matter
Claims 31, 33-34 are allowed. 
Claim 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 31, 33 and 36 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a serving module including a tray, a main body having a tray receiving space configured to accommodate the tray therein, the main body having a tray entrance in communication with the tray receiving space, a door configured to open and close the tray entrance and a door driver connected to the door to open and close the door and a mover to transport the serving module wherein an indicator located on the main body is configured to change a lighting pattern according to a moving direction of the door during an operation of the door.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652